Citation Nr: 1518322	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

On his July 2011 substantive appeal, the Veteran requested a Travel Board hearing before a member of the Board.  In April 2013, however, the Veteran asked to cancel his hearing request.  

The Veteran has consistently sought service connection for PTSD alone; that said, the evidence indicates that he has been diagnosed as suffering from psychiatric disorders other than PTSD.  Accordingly, the Board has broadened his claim from one seeking service connection solely for PTSD to a claim for service connection for a psychiatric disorder in general.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a July 2002 rating decision on the basis that there was no evidence that the Veteran currently suffered from PTSD.  Though the Veteran filed a notice of disagreement with this decision, he withdrew his appeal before a statement of the case was issued.    

2.  Evidence submitted since the July 2002 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.
CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first sought service connection for PTSD in claims of June 1998 and September 2000.  The RO denied this claim in July 2002 on the basis that there was no evidence that the Veteran was then diagnosed as suffering from PTSD.  

The Veteran filed a notice of disagreement with the July 2002 rating decision; in April 2004, however, he withdrew his appeal.  Further, no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the July 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed a claim to reopen in April 2008.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the previous denial, a voluminous amount of evidence has been added to the claims file.  Included among this evidence are VA medical treatment records showing that the Veteran has been diagnosed as suffering from PTSD.  

This PTSD diagnosis post-dates the July 2002 denial and was not considered in the RO's decision.  This evidence is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for PTSD disorder is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for PTSD is reopened; the appeal is granted to this limited extent.  


REMAND

Having reopened the claim, the Board must now determine whether service connection is warranted.  As additional evidence is required, the claim must be remanded for the reasons that follow.

First, the Board again points out that it has broadened the Veteran's claim from one solely for service connection for PTSD to one for service connection for a psychiatric disorder in general.  

This is important, as despite the fact that the Veteran has been diagnosed as suffering from PTSD in VA treatment records, the results of two subsequent VA examinations show that the Veteran may not be suffering from this disability.  

The Veteran underwent VA examinations in May 2009 and May 2011.  Neither examiner diagnosed the Veteran as suffering from PTSD.  The May 2009 examiner concluded that the Veteran was malingering; the May 2011 examiner diagnosed the Veteran as suffering from depressive disorder, but not from PTSD.  

That said, neither examiner determined whether the Veteran's psychiatric disorder could be secondary to his service-connected disabilities.  Though there is no current evidence that this is the case, evidence from long before the Veteran's claims suggests a possible secondary nexus.  A June 1998 medical record, for instance, noted that the Veteran had difficulty adjusting to his medical problems and that this was stressful for him.  A second treatment record from that time diagnosed him as suffering from a mood disorder secondary to his medical condition.

These records are too remote to warrant a grant of service connection at this time; they do, however, raise the possibility of secondary service connection, and the Board shall remand the Veteran's claim in order that he may undergo a new examination.  

Second, as the Veteran's case is being remanded, additional evidentiary development is also called for.  A July 2009 letter from Dr. J.C. noted that he referred the Veteran to a psychiatrist in July 2005.  The Veteran did not submit records from this psychiatrist, nor has he provided VA with a release to obtain those records.  Further, the Veteran has indicated that he receives Social Security, but it is not clear whether these benefits are based on his age or his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from September 2014 and thereafter and associate them with his claims file.  

2.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

3.  With any necessary assistance from the Veteran, obtain records of his private psychiatric treatment from Dr. Dixit.  

4.  Following this development, schedule the Veteran for a VA psychiatric examination by an appropriate professional, but not by any examiner who has previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what psychiatric disorders does the Veteran currently suffer?  Has he suffered from any other psychiatric disorders since 2007?

b)  If you find that the Veteran suffers from PTSD, then is his PTSD is related to his claimed stressors of being involved in a motor vehicle accident in-service or his history of coming under rocket and mortar fire?

c)  If you find that the Veteran suffers from a psychiatric disorder other than PTSD, then is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is related to his active service?

d)  Is it at least as likely as not that any identified psychiatric disorder is secondary to his service-connected disabilities?  That is, is his psychiatric disorder proximately due to, the result of, or aggravated by his service-connected disabilities?  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  

5.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


